Exhibit LOAN AGREEMENT between MAGUIRE PARTNERS-PLAZA LAS FUENTES, LLC, as Borrower The Lenders Party Hereto as Lenders and EUROHYPO AG, NEW YORK BRANCH, as Administrative Agent, and WELLS FARGO BANK, N.A., as Syndication Agent Date: As of September 29, 2008 TABLE OF CONTENTS Page No. ARTICLE 1 CERTAIN DEFINITIONS. 1 Section 1.1 Certain Definitions. 1 Section 1.2 Types of Loans. 43 ARTICLE 2 LOAN TERMS 43 Section 2.1 The Commitments, Loans and Notes. 43 Section 2.2 Conversions or Continuations of Loans. 45 Section 2.3 Interest Rate; Late Charge. 45 Section 2.4 Terms of Payment. 46 Section 2.5 Extension of Maturity Date. 49 Section 2.6 Exit Fee. 56 Section 2.7 Cash Management. 56 Section 2.8 Payments; Pro Rata Treatment; Etc. 57 Section 2.9 Yield Protection; Etc. 61 Section 2.10 Administrative Fee. 67 ARTICLE 3 INSURANCE, CONDEMNATION, AND IMPOUNDS 67 Section 3.1 Insurance. 67 Section 3.2 Use and Application of Net Proceeds. 72 Section 3.3 Casualty and Condemnation. 77 ARTICLE 4 78 RESERVES; COLLATERAL LETTERS OF CREDIT 78 Section 4.1 Real Estate Tax and Insurance Reserve Fund. 78 Section 4.2 Air Space Rents Reserve. 81 Section 4.3 Debt Service Reserve. 82 Section 4.4 Capital Improvements Reserve Fund. 82 Section 4.5 Low DSCR Reserve Fund. 83 Section 4.6 FF&E Reserve Fund. 84 Section 4.7 Defaulting Tenant Lease Reserve Fund and Interest Reserve Fund. 86 Section 4.8 Leasing Reserve Fund. 89 Section 4.9 Reserve Funds and Security Accounts Generally. 91 Section 4.10 Collateral Letters of Credit. 92 ARTICLE 5 ENVIRONMENTAL MATTERS 94 i Page No. Section 5.1 Certain Definitions. 94 Section 5.2 Representations and Warranties on Environmental Matters. 95 Section 5.3 Covenants on Environmental Matters. 95 Section 5.4 Allocation of Risks and Indemnity. 97 Section 5.5 No Waiver. 97 ARTICLE 6 LEASING MATTERS 98 Section 6.1 Representations and Warranties on Leases. 98 Section 6.2 Standard Lease Form; Approval Rights. 99 Section 6.3 Covenants. 99 Section 6.4 Tenant Estoppels. 100 Section 6.5 Tenant Letter of Credit. 100 Section 6.6 Operating Lease. 101 ARTICLE 7 REPRESENTATIONS AND WARRANTIES 101 Section 7.1 Organization and Power. 101 Section 7.2 Validity of Loan Documents. 101 Section 7.3 Liabilities; Litigation. 101 Section 7.4 Taxes and Assessments. 102 Section 7.5 Other Agreements; Defaults. 102 Section 7.6 Compliance with Applicable Law. 102 Section 7.7 Location of Borrower. 103 Section 7.8 ERISA. 103 Section 7.9 Margin Stock. 103 Section 7.10 Tax Filings. 103 Section 7.11 Use of Loan Proceeds; Solvency. 103 Section 7.12 Full and Accurate Disclosure. 103 Section 7.13 Single Purpose Entity. 104 Section 7.14 Management Agreements. 104 Section 7.15 No Conflicts. 104 Section 7.16 Title. 105 Section 7.17 Use of Project. 105 Section 7.18 Flood Zone. 105 Section 7.19 Insurance. 105 Section 7.20 Certificate of Occupancy; Licenses. 105 Section 7.21 Physical Condition. 105 Section 7.22 Boundaries. 106 Section 7.23 Intentionally omitted. 106 Section 7.24 Survey. 106 Section 7.25 Filing and Recording Taxes. 106 Section 7.26 Investment Company Act. 106 Section 7.27 Foreign Assets Control Regulations, Etc. 106 Section 7.28 Organizational Structure. 107 Section 7.29 Material Agreements; Options. 107 Section 7.30 The Air Space Lease. 108 ii Page No. ARTICLE 8 FINANCIAL REPORTING 109 Section 8.1 Financial Statements. 109 Section 8.2 Accounting Principles. 112 Section 8.3 Other Information. 112 Section 8.4 Annual Budget. 112 Section 8.5 Audits. 114 ARTICLE 9 COVENANTS 114 Section 9.1 Due on Sale and Encumbrance; Transfers of Interests. 114 Section 9.2 Taxes; Charges. 117 Section 9.3 Management. 118 Section 9.4 Operation; Maintenance; Inspection. 120 Section 9.5 Taxes on Security. 120 Section 9.6 Legal Existence; Single Purpose Entity; Name, Etc. 120 Section 9.7 Affiliate Transactions. 121 Section 9.8 Limitation on Other Indebtedness. 121 Section 9.9 Further Assurances. 121 Section 9.10 Estoppel Certificates. 122 Section 9.11 Notice of Certain Events. 122 Section 9.12 Indemnification. 122 Section 9.13 Payment for Labor and Materials. 122 Section 9.14 Alterations. 123 Section 9.15 Hedge Agreements. 123 Section 9.16 Required Repairs. 126 Section 9.17 Handicapped Access. 126 Section 9.18 Zoning. 126 Section 9.19 ERISA. 127 Section 9.20 Books and Records; Inspection Rights. 127 Section 9.21 Foreign Assets Control Regulations. 127 Section 9.22 Appraisals. 127 Section 9.23 Air Space Lease. 128 Section 9.24 Hotel Covenants. 130 Section 9.25 Material Agreements. 132 Section 9.26 Operating Expenses. 132 ARTICLE 10 EVENTS OF DEFAULT 133 Section 10.1 Payments. 133 Section 10.2 Insurance. 133 Section 10.3 Single Purpose Entity. 133 Section 10.4 Taxes. 133 Section 10.5 Prohibited Transfer, Etc. 133 Section 10.6 Representations and Warranties. 134 Section 10.7 Other Encumbrances. 134 iii Page No. Section 10.8 Various Covenants. 134 Section 10.9 Hedge Arrangements. 134 Section 10.10 Insolvency Opinion. 134 Section 10.11 Involuntary Bankruptcy or Other Proceeding. 134 Section 10.12 Voluntary Petitions, Etc. 134 Section 10.13 Intentionally Omitted. 135 Section 10.14 Dissolution. 135 Section 10.15 Intentionally Omitted. 135 Section 10.16 Security. 135 Section 10.17 Guarantor Documents. 135 Section 10.18 Security Accounts. 135 Section 10.19 Hedge Agreement. 135 Section 10.20 Air Space Lease. 135 Section 10.21 Operating Lease. 136 Section 10.22 Additional Hotel Covenants. 136 Section 10.23 Covenants. 136 ARTICLE 11 REMEDIES 136 Section 11.1 Remedies – Insolvency Events. 136 Section 11.2 Remedies – Other Events. 137 Section 11.3 Administrative Agent’s Right to Perform the Obligations. 137 ARTICLE 12 MISCELLANEOUS 138 Section 12.1 Notices. 138 Section 12.2 Amendments, Waivers, Etc. 138 Section 12.3 Limitation on Interest. 139 Section 12.4 Invalid Provisions. 140 Section 12.5 Reimbursement of Expenses. 140 Section 12.6 Approvals; Third Parties; Conditions. 141 Section 12.7 Lenders and Administrative Agent Not in Control; No Partnership. 141 Section 12.8 Time of the Essence. 141 Section 12.9 Successors and Assigns. 142 Section 12.10 Renewal, Extension or Rearrangement. 142 Section 12.11 Waivers. 142 Section 12.12 Cumulative Rights. 142 Section 12.13 Singular and Plural. 142 Section 12.14 Phrases. 142 Section 12.15 Exhibits and Schedules. 142 Section 12.16 Titles of Articles, Sections and Subsections. 142 Section 12.17 Promotional Material. 143 Section 12.18 Survival. 143 Section 12.19 WAIVER OF JURY TRIAL. 143 Section 12.20 Remedies of Borrower. 143 Section 12.21 Governing Law. 143 iv Page No. Section 12.22 Entire Agreement. 145 Section 12.23 Counterparts. 145 Section 12.24 Assignments and Participations. 145 Section 12.25 Brokers. 147 Section 12.26 Right of Set-off. 147 Section 12.27 Limitation on Liability of Administrative Agent’s and the Lenders’ Officers, Employees, etc. 148 Section 12.28 Cooperation with Syndication. 148 Section 12.29 Severance of Loan. 149 ARTICLE 13 LIMITATIONS ON LIABILITY 151 Section 13.1 Limitation on Liability. 151 Section 13.2 No Waiver of Rights Under Bankruptcy Code. 152 ARTICLE 14 ADMINISTRATIVE AGENT 152 Section 14.1 Appointment, Powers and Immunities. 152 Section 14.2 Reliance by Administrative Agent. 153 Section 14.3 Defaults. 154 Section 14.4 Rights as a Lender. 157 Section 14.5 Standard of Care; Indemnification. 157 Section 14.6 Non-Reliance on Administrative Agent and Other Lenders.. 158 Section 14.7 Failure to Act. 158 Section 14.8 Resignation of Administrative Agent. 159 Section 14.9 Consents under Loan Documents. 159 Section 14.10 Authorization. 160 Section 14.11 Administrative Fee. 160 Section 14.12 Defaulting Lenders. 160 Section 14.13 Liability of Administrative Agent. 162 Section 14.14 Transfer of Agency Function. 162 Section 14.15 Liability of Borrower. 162 Section 14.16 Certain Matters relating to the Syndication Agent. 162 v LIST OF EXHIBITS AND SCHEDULES EXHIBIT A - LEGAL DESCRIPTION OF PROJECT EXHIBIT B - SOURCES AND USES BUDGET EXHIBIT C - FORM OF NOTE EXHIBIT D - FORM OF ASSIGNMENT AND ACCEPTANCE EXHIBIT E - NOTICES FOR CONVERSION AND CONTINUATIONS EXHIBIT F - FORM OF NON-FORECLOSABLE PLEDGE EXHIBIT G - FORM OF STANDSTILL AGREEMENT SCHEDULE 1 - COMMITMENTS SCHEDULE 2.1 - ADVANCE CONDITIONS SCHEDULE 2.4(1) - WIRE INSTRUCTIONS SCHEDULE 4.1(3) - FINANCING INSTALLMENT AMOUNTS SCHEDULE 6.1(a) - RENT ROLL SCHEDULE 6.1(b) - TENANT LETTERS OF CREDIT SCHEDULE 6.2(a) – LEASING GUIDELINES SCHEDULE 6.2(b) – SUBORDINATION NON-DISTURBANCE AND ATTORNMENT AGREEMENT SCHEDULE 7.3 - PENDING LITIGATION SCHEDULE 7.28 - ORGANIZATIONAL CHART SCHEDULE 7.30 - INFORMATION CONCERNING AIR SPACE LEASE SCHEDULE 8.1(1) - FORM OF SMITH TRAVEL RESEARCH REPORT SCHEDULE 9.3(2) - LIQUOR LICENSES SCHEDULE 9.7 - LIST OF AFFILIATE TRANSACTIONS SCHEDULE 9.16 - REQUIRED REPAIRS SCHEDULE 14.3 POST-FORECLOSURE MATTERS REQUIRING MAJORITY LENDER CONSENT vi LOAN AGREEMENT This Loan
